Title: From George Washington to Howell Lewis, 11 August 1793
From: Washington, George
To: Lewis, Howell



Dear Howell
Philadelphia Augt 11th 1793.

 I am about to acknowledge the receipt of your letter of the 6th instt covering the weekly reports. But before I take notice of the several communications there in made, I must inform you that there were several enqueries in my letter of the 28th July which you have not answered; nor, unless you have the most retentive memory that can well be conceived, will you ever do it, by merely reading a letter over that relates to a variety of subjects, and then set down to answer all the parts of it from your recollection of them. There are but two certain ways to suffer nothing required of you in a letter, to escape unnoticed. One is, to have the letter before you, and to answer it paragraph by paragraph (such I mean as require it) until you have passed through the whole. another, and a better one—on a Slate, or a piece of waste paper (when you are going to answer a letter filled with enquiries, or other matter which is to be replied to) note down while you are reading the letter, the heads of every thing you will have to say; and as soon as ⟨mutilated⟩u have expresse⟨d⟩ it in the letter you are ⟨mutilated⟩⟨ting⟩, draw your pen through it—and so ⟨mutilated⟩ after another as they are complea⟨mutilated⟩ means nothing can ever be forgot, let your interruptions while writing be what they may. and where you want to write with method—that is—to bring things of the same, or a similar kind under one head (though in my letters they may be scattered about, just as they occur at the moment) you might number the heads & proceed agreeably to those numbers—always crossing or dashing a pen through each as fast as you are done with them. I mention this matter to you, thus fully, for two reasons. first, because it will be a relief to your memory, & an aid to you in writing with correctness—and 2d because if you pursue this plan you will never let me remain uninformed of things I enquire after.
As the Wheat appears to be so defective & of such bad quality, tell the Overseers there must be more pains taken to clean it; for the Miller has standing orders to receive none that is not as clean as it can well be made.
 Repeat to them my opinion, that it is high time sowing this article was commenced; we are now near the middle of August, & by the time you receive this it will be quite that, & I hear nothing in the Reports, or elsewhere of an ⟨mutilated⟩ yet to get out seed for this purp⟨mutilated⟩ The Overseers are not to dep⟨mutilated⟩ directions I gave, in my let⟨mutilated⟩pecting the kinds, & pro⟨mutilated⟩—the quantity to the Acre—and so on. Davy’s Corn at Dogue run is to be sown with Wheat as mentioned in my last, and to be laid as ⟨level⟩ as possible without injury to the Corn, as Timothy (if not clover) will be sown there on in the winter. McKoys Corn is also to be sown with wheat; and must, for the above purpose, be laid as smooth as possible, as Clover will be sown on it in the winter. Crows Corn near the Barn I directed about in my last.
 I mentioned my expectation of getting a little of the early Wheat from Doctr Stuarts Manager (Mr Ring)—If you should see, or have an opportunity of writing to the Doctr, ask if I may depend upon it; when; & the quantity; that ground may be prepared accordingly. And in order that I may know whether Winter Barley will succeed well on my Land, I shall, by a Vessel which will leave this in a few days for Alexandria, send you 40 Bushels; 20 of which may be sown on the River farm, and 20 at Union farm; let both these Overseers know that my object is to make a fair experiment of the yield, & profit, when compared with wheat: for which reason I do not wish to put it in better or worse ground than is given ⟨mutilated⟩ wheat. Two bushels to the Acre is ⟨mutilated⟩al quantity allowed; and it should ⟨mutilated⟩bout the same time that Wheat is. ⟨Mutilated⟩⟨th⟩er the Overseers—agreeably to my former directions—have fixed upon the quantity of White Wheat I shall have occasion for, to sow; and Crow, from his first experiment of threshing, shall be able to guess with tolerable certainty the quantity of it, I shall make—the difference may be exchanged, four for five, of good & clean Wheat of another kind, delivered at my Mill. that is whoever delivers 5 bushels of Wheat, good, & cleaned as above, and obtains the Millers receipt for it, shall be entitled to 4 bushels of white Wheat; also well cleaned, as long as any lasts, over and above what is necessary for my own sowing & in that proportn for a great⟨er or⟩ lessr qty—I fix this difference because white wheat is infinitely more profitable to manufacture—& because, in truth, the best kind of Superfine flour cannot be made without a mixture of it.
 I had no idea that the Oats wd have yielded so poorly as you mention. As they are of a valuable kind, and as I may want a good many for seed another year, I wish you may be able to buy the Eastern shore Oats—or even Corn, if to be had cheap, for the Plow horses at the Farms, rather than feed those I grew, to them. If this could be done they will waste less, or will be less exposed to embezzlement, by remaining in the Straw. The Shock⟨mutilated⟩ the New ground at D. Run must, long ’ere th⟨mutilated⟩ destroyed all the grass under the⟨mutilated⟩ therefore remains n⟨illegible⟩ but to sow ⟨mutilated⟩ again, before Weeds take ⟨mutilated⟩.
You have not informed me whether the Oat ground at Union Farm is well taken with the grass-seeds which were sown thereon—Whether any thing is doing towards potting Butter at River Farm for the Mansion house—nor how the cuttings which were set out for hedges last Spring, stand the drought.
Tell Mr Crow that the Swamp and every part of the ground on the sides thereof, which is to be sown with grass-seeds, according to directions, must be entirely freed of weeds, grass & sprouts to the very water in the Ditches—must be laid level, made perfectly clean and smooth, so that scythes thereafter may meet with no interruption or damage. If these objects cannot be accomplished by means of the Plow & Harrow it must be done by the Hoe & Rollers Whatever is done, must be effectually done; as I had rather have one acre in this condition than 3 imperfectly laid down. The Grass-seeds I again repeat must be very slightly covered, if covered at all, with a Bush.
These directions will apply in all respects to McKoys, if he ever means to do any thing with his Swamps. You may again inform him from me that his backwardness gives me great dissatisfaction. Half the hands he has would, under proper management, be full enough for the Crop he tends; the rest were always designed for the purposes of reclaiming these swamps, & laying them properly to Grass.
Cutting every thing that will make Hay, or even litter, is judicious; & I am glad you thought of it.
The Clover Seed which went from hence in July, in a cask the size of a flax Barrel, containing about 7 Bushels (442 lb.) Mr Lear says he put into the Store himself, consequently, if it is not there now, Butler must be made answerable for it; as I possitively directed that the Key of that House should be deposited in the Key box, & never to be in his possession but when he was in the Act of delivering things out. If any of the Roguish people about that Ho. (of which there are numbers—I will not suspect himself) have come at the key, unknown to him, it will be found that every thing else which could be sold, is gone as well as the Seed. And a discovery, & stop must be put to these practices by the most viligant watch; or soon, I shall not be able to retain a single article in the dwelling house—To such a pitch is these villianies carried of late. I must request that Mrs Fanny Washington will let no body go to the key Box but herself, you, or Milly; it is impossible to answer for the damage I shall sustain if opportunities are given to others to get at Keyes, & keep them until their purposes are answered, & then return them unsuspected to their places. The Lock of the Key chest should also be examined—& never be out of her own room at Night.
Endeavour to save all the Clover & other grass-seeds you can. Butler must be a pretty fellow for a Manager, not to know that (in this country at least) that it is from the second growth of Clover that Seed is always saved. If this was not the object, as I always intended, & supposed, why did he leave the Crop standing for

the seed to ripen and the grass to Spo⟨il⟩? The Comb for taking of the heads of the Clover, was either in the Shed or left of the Barn or work shop at the Mansion house; in the Stable loft; or in the old Quarter loft, at that place: it is impossible therefore that old Jack or Thomas Green can pretend ignorance—Perhaps they do not understand what is meant by a Comb. It is a machine (painted red) wch works upon two truck wheels. Is a kind of box, or shovel 3 feet wide the fore part of which has teeth like a large horse comb that gathers & tares of the heads. If it is not to be found, this also must be converted into Cash by some of my People, who I believe, if not checked in time, will sell every thing I have before long.
I wish, while I am upon these enquiries, to know what is become of a large Plough which I sent from hence last Fall, to Mr Whiting, for Trenching Land.
What is done with the Timothy heads which have been gathered at the different Farms for Seed? It would be well to have the whole brought to the Mansion house, immediately threshed out, & put away in the Chaff, in the Seed loft, over the Green house. examine that lock, & let the key be always locked up in the Key chest except when wanted. Unless this is done I shall have a flemish acct of the things there also; 9 Bushels of clover seed was stolen from thence last spring only.
Whenever you deliver Grass-seeds from the Mansion house to any of the Overseers, let them know the exact quantity; and order them most peremptorily, if they are to be sowed by one of their Negros, to have them mixed agreeably to my former directions either in Sand, or dry earth in their own presence but I should think they had better sow the grass seeds themselves, in order that I may not be imposed upon; & have my plans defeated, or delayed as they are, year after year.
Tell Thomas Green, that I was led to believe (as well from my own idea of the matter, as from the assurances he gave me) that putting windows in the Stable for the purpose of giving Air to the horses would be a work of little time—instead thereof a month & more has elapsed & I can see no end to the business yet. He is, I do believe one of the worst scoundrels living—and it is my opinion of him, that when he conceives there is no eye looking at him, that he is either altogether idle, or working for himself. It is him, the Carpenters generally, the Ditchers, and the House gang that will require more of yr attention than the  farms: for if the Overseers can be kept at home, and with their People, I am not under much fear of matters going tolerably well there; because as they are on standing wages, they can have no interest in acting otherwise than they are directed.
As Mrs Fanny Washington will be frequently calling off her two men Reuben & Gabriel who work with my Carpenters & for whom I expected to pay by the year or month, an exact acct tell Thos Green must be kept of their absent time, that I may pay in proportion as I receive only.
It may not be amiss to inform the several Overseers that when the Wood work of their Plows is made new & good, they must keep them in order themselves; it is shameful to see by the Report that the Carpenters—one or other of them—are eternally going to one or the other of the Farms to do some trifle, which every other Overseer in the world does or ought to do himself.
What is the matter with that Woman Moll at D: Run that she is forever on the sick list? These things must not be suffered unless there is apparent cause for it. For as to pretended pains if no effect appear from them, they ought not to be admitted; or I shall soon have none but Invalids: for as victuals & clothins must be furnished, It is very indifferent to them who works for these, or from whence they come.
All here all well, and join in best wishes for you, with Your sincere friend and Affectionate Uncle.

Go: Washington


P.S. Upon second thought, if you should receive the 40 bushls of Barley (as mentioned in the body of this letter) ⟨I⟩t may be better perhaps to have part sowed at each Plantation—for as it is intended as an experiment, the more soils and situations it goes into, the more I shall be able to form an opinion of the utility of continuing the growth of it. Therefore, let Stuart & Crow have each 12 bushls—and McCoy & Davy 8 bushels each. All these are to go into grounds that, otherwise would have been in Wheat, and of a medium quality that my conclusions may not be deceptive.

